11 Ill. App.2d 420 (1956)
137 N.E.2d 664
Dorothy Stevenson Clark, Appellant,
v.
Tribune Company, Appellee.
Gen. No. 46,875.
Illinois Appellate Court  First District, Third Division.
September 26, 1956.
Released for publication November 8, 1956.
Herldon H. Bowen, and Vincent A. Theisen, for appellant.
Kirkland, Fleming, Greene, Martin & Ellis, for appellee.
Howard Ellis, John B. Martineau, and Don H. Reuben, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE FEINBERG.
Affirmed.
Not to be published in full.